Case 20-43597       Doc 1510      Filed 12/22/20 Entered 12/22/20 11:12:00           Main Document
                                             Pg 1 of 5


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

                                                §      Chapter 11
 In re:                                         §
                                                §      Case No. 20-43597-399
 BRIGGS & STRATTON,                             §
 CORPORATION, et al.,                           §      (Jointly Administered)
                                                §
                  Debtors.                      §

                 DEBTORS’ CONSENT MOTION FOR ENTRY OF AN ORDER
                PURSUANT TO 11 U.S.C. § 362(d) AND LOCAL RULES 9013-1(F)
               AND 9062(15) (I) APPROVING RELIEF FROM STAY TO DISMISS
               CASE WITH PREJUDICE AND (II) GRANTING RELATED RELIEF

          Briggs & Stratton Corporation (“Briggs”) and its debtor affiliates in the above-captioned

 chapter 11 cases, as debtors and debtors in possession (collectively, the “Debtors”), respectfully

 represent as follows in support of this consent motion (the “Motion”):

                                       RELIEF REQUESTED

          1.      By this Motion, and pursuant to section 362(d) of the title 11 of the United States

 Code (the “Bankruptcy Code”) and Rule 9013-1(F) of the Local Rules of Bankruptcy Procedure

 for the Eastern District of Missouri (the “Local Rules”), the Debtors seek entry of an order,

 (a) granting Laura Smyser (“Smyser”) relief from the automatic stay imposed pursuant to section

 362 of the Bankruptcy Code in order to permit Smyser to dismiss with prejudice the case captioned

 as Laura Smyser v. MTD Products Company, et al., Case No. 1:19-CV-00482-HAB-SLC

 (the “Smyser Action”) pending in the United States District Court for the Northern District of

 Indiana, Fort Wayne Division (the “District Court”) and (b) granting related relief.
Case 20-43597      Doc 1510      Filed 12/22/20 Entered 12/22/20 11:12:00           Main Document
                                            Pg 2 of 5


                                         JURISDICTION

        2.       The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before the Court

 pursuant to 28 U.S.C. §§ 1408 and 1409.

                                         BACKGROUND

        3.       On July 20, 2020 (the “Petition Date”), the Debtors each commenced with this

 Court a voluntary case under the Bankruptcy Code. The Debtors are authorized to continue to

 operate their business and manage their properties as debtors in possession pursuant to sections

 1107(a) and 1108 of the Bankruptcy Code. The Debtors’ chapter 11 cases are being jointly

 administered for procedural purposes only pursuant to Rule 1015(b) of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 1015(b) of the Local Rules.

        4.       On August 5, 2020, the Office of the United States Trustee appointed an official

 committee of unsecured creditors (the “Creditors’ Committee”) in these chapter 11 cases

 pursuant to section 1102 of the Bankruptcy Code. No trustee or examiner has been appointed in

 these chapter 11 cases.

        5.       Debtor Briggs & Stratton Corporation (“B&S”) is named as a defendant in the

 Smyser Action. The parties to the Smyser Action other than B&S have reached a consensual

 resolution to have the Smyser Action dismissed with prejudice as to them, and the plaintiff in the

 Smyser Action now wishes to dismiss the entire case as to all parties, including B&S. On

 November 19, 2020, Smyser filed a motion to dismiss the Smyser Action with prejudice

 (the “Dismissal Motion”) in the District Court. A copy of the Dismissal Motion is attached hereto

 as Exhibit A.




                                                  2
Case 20-43597       Doc 1510      Filed 12/22/20 Entered 12/22/20 11:12:00               Main Document
                                             Pg 3 of 5


         6.      On November 30, 2020, the District Court denied, without prejudice, the Dismissal

 Motion (the “Dismissal Order”), stating that the District Court was prevented from dismissing

 the Smyser Action due to the Bankruptcy Code’s automatic stay. A copy of the Dismissal Order

 is attached hereto as Exhibit B.

                                         BASIS FOR RELIEF

         7.      Section 362(d) of the Bankruptcy Code authorizes the Court to grant relief from the

 automatic stay for cause. See 11 U.S.C. § 362(d). By this Motion, the Debtors consent and agree

 to lift the stay so that Smyser may dismiss the entire Smyser Action with prejudice.

         8.      Local Rules 9013-1(F) and 9062(15) also permit the Court to grant a consent

 motion without a hearing if the consent has been obtained from all necessary parties. See Local

 Rule 9013-1(F); see also Local Rule 9062(15).

         9.      Here, good cause exists to grant the relief requested herein. Dismissal with

 prejudice of the Smyser Action would relieve the Debtors’ estates (including the estate of B&S)

 from liability to Smyser on account of any claims or causes of action. Therefore, the Debtors

 submit that granting the limited relief requested herein is in the best interests of the Debtors’ estates

 and their creditors.

         10.     In addition, granting the relief requested herein would allow the District Court to

 revisit and grant the Dismissal Motion, which would finally resolve the claims in the Smyser

 Action. No further estate resources would be consumed in granting the requested relief.

         11.     This Motion has been circulated to and approved by the Creditors’ Committee.

                                    RESERVATION OF RIGHTS

         12.     Nothing contained herein is intended as an admission as to the validity of any claim

 against the Debtors or a waiver of the Debtors’ or any other party-in-interest’s rights to dispute



                                                    3
Case 20-43597       Doc 1510      Filed 12/22/20 Entered 12/22/20 11:12:00             Main Document
                                             Pg 4 of 5


 any claim. The Debtors expressly reserve their right to contest any claim related to the relief

 sought herein.

                                               NOTICE

        13.       Notice of this Motion will be provided to (i) the Office of the United States Trustee

 for the Eastern District of Missouri (Attn: Sirena Wilson, Esq.); (ii) the holders of the thirty (30)

 largest unsecured claims against the Debtors on a consolidated basis; (iii) Latham & Watkins LLP

 (Attn: Peter P. Knight, Esq. and Jonathan C. Gordon, Esq.), as counsel to JPMorgan Chase Bank,

 N.A., as the administrative agent and collateral agent under the ABL Credit Facility and DIP

 Facility; (iv) Pryor Cashman LLP (Attn: Seth H. Lieberman, Esq. and David W. Smith, Esq.), as

 counsel to Wilmington Trust, N.A., as successor indenture trustee under the Unsecured Notes;

 (v) the United States Attorney’s Office for the Eastern District of Missouri; (vi) Brown Rudnick

 LLP (Attn: Oksana P. Lashko, Esq.), as counsel to the Creditors’ Committee; (vii) counsel for the

 Purchaser, Kirkland & Ellis LLP, 300 N. LaSalle, Chicago, IL 60654 (Attn: Chad Husnick, P.C.,

 Esq. and Gregory F. Pesce, Esq.); (viii) any other party that has requested notice pursuant to

 Bankruptcy Rule 2002; (ix) Smyser; and (x) any other party entitled to notice pursuant to Local

 Rule 9013-3(E) (collectively, the “Notice Parties”). Notice of this Motion and any order entered

 hereon will be served in accordance with Local Rule 9013-3(E)(1).

                                     NO PREVIOUS REQUEST

        14.       No previous request for the relief sought herein has been made by the Debtors to

 this or any other Court.




                             [Remainder of Page Left Intentionally Blank]



                                                    4
Case 20-43597    Doc 1510     Filed 12/22/20 Entered 12/22/20 11:12:00       Main Document
                                         Pg 5 of 5


 Dated: December 22, 2020
        St. Louis, Missouri
                                         Respectfully submitted,

                                         CARMODY MACDONALD P.C.


                                           /s/ Robert E. Eggmann
                                         Robert E. Eggmann, #37374MO
                                         Christopher J. Lawhorn, #45713MO
                                         Thomas H. Riske, #61838MO
                                         120 S. Central Avenue, Suite 1800
                                         St. Louis, Missouri 63105
                                         Telephone: (314) 854-8600
                                         Facsimile: (314) 854-8660
                                         Email: ree@carmodymacdonald.com
                                                 cjl@carmodymacdonald.com
                                                 thr@carmodymacdonald.com

                                         Local Counsel to the Debtors and Debtors in
                                         Possession
                                         -and-
                                         WEIL, GOTSHAL & MANGES LLP
                                         Ronit J. Berkovich (admitted pro hac vice)
                                         Debora A. Hoehne (admitted pro hac vice)
                                         Martha E. Martir (admitted pro hac vice)
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Telephone: (212) 310-8000
                                         Facsimile: (212) 310-8007
                                         Email: Ronit.Berkovich@weil.com
                                                  Debora.Hoehne@weil.com
                                                  Martha.Martir@weil.com

                                         Counsel to the Debtors and Debtors in
                                         Possession




                                            5
